DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
An election was made (Response to Election/Restriction, filed 10/11/2022) without traverse to prosecute the invention I, claims 1-13.  Claims 14-19 withdrawn from further consideration.  In the next communication, please cancel claims 14-19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5 and 12 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Osswald et al. (US 2009/0206589).
Regarding claim 1:  Osswald discloses a work vehicle (tractor) comprising:
a driver seat on which a driver can sit; and
an antenna unit that receives satellite positioning information (GPS, 100),
wherein when viewed from the front, an upper end portion of a rollover protection
structure (ROPS) (32) and at least part of the antenna unit overlap with each other [0086, 0112, 0113] (Figs. 12-13).

Regarding claim 2:  Osswald discloses the ROPS has right and left vertical frame portions and a lateral frame portion that joins upper ends of the right and left vertical frame portions to each other, and when viewed from the front, at least part of the antenna unit and at least part of the lateral frame portion overlap with each other (Figs. 12-13).

Regarding claim 3:  Osswald discloses the ROPS is provided to the rear of the driver seat (Fig. 12).

Regarding claim 4:  Osswald discloses right and left raising/lowering link mechanisms (lift arms, 24) that are provided in a rear part of the vehicle body and raise/lower a working device, wherein the antenna unit is provided between a rear end portion of the driver seat and a rear end portion of the right and left raising/lowering link mechanisms in a side view (Figs. 1, 12).

Regarding claim 5:  Osswald discloses the antenna unit is provided between the right and left raising/lowering link mechanisms in a plan view (Figs. 1, 12).

	Regarding claim 12:  Osswald discloses a roof (34) that covers above the driver seat is attached to the ROPS (32) (Fig. 1).

Allowable Subject Matter
Claims 6-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Foster et al. (US 10,714,816) discloses an antenna mounting arrangement for a work vehicle.
-Gresch et al. (US 2017/0339822) discloses an arrangement and method for monitoring and/or controlling the driving state of a self-propelled agricultural working machine.
-Murphy (US 2011/0022267) discloses an agricultural vehicle autopilot rollover risk assessment system.
-Abe et al. (US 2019/0077333) discloses a work vehicle with imaging units.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        12/01/22